ORDER

PER CURIAM.
Defendant appeals after his conviction following a bench trial of one count of violating a municipal assault ordinance. The court ordered him to pay a $400 fine. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).